Citation Nr: 0813207	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO. 05-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel








INTRODUCTION

The veteran had active service from May 1970 to March 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims of service connection 
for bilateral hearing loss and tinnitus.

In his November 2005 substantive appeal, the veteran 
requested a Board hearing. The RO scheduled the veteran for a 
Travel Board hearing; however, the veteran failed to appear 
to the hearing and did not request that the hearing be 
rescheduled.


FINDINGS OF FACT

1. There is no competent evidence establishing that the 
veteran has bilateral hearing loss, including to an extent 
recognized as a disability for VA purposes.

2. Tinnitus has not been found to have been incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

2. The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2004, 
prior to the initial adjudication of the claims. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.







Merits of the Claims

The veteran contends that he incurred bilateral hearing loss 
and tinnitus while on active military duty. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).



Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

The veteran's service medical records were reviewed and 
revealed the February 1972 separation Report of Medical 
Examination that shows the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
15
LEFT
15
20
25
--
35

According to the audiogram results, the veteran did not have 
bilateral hearing loss in service to a level that is 
considered a disability for VA purposes. 38 C.F.R. § 3.385. 
However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection. See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss. See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, although the veteran asserts that he has current 
bilateral hearing loss, he has not submitted any medical 
evidence showing a diagnosis of bilateral hearing loss. 
Therefore, there is no competent evidence to establish 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.


As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability. See 
38 U.S.C.A. § 1110. Accordingly, where, as here, there is no 
competent evidence to establish that the veteran has the 
extent of bilateral hearing loss needed to constitute a 
disability under section 3.385, the current disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection. See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection-evidence of current disability-has 
not been met.

Further, although the veteran asserts that he has current 
bilateral hearing loss that is related to his service and the 
veteran is competent to testify as to his symptoms (see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995)), the veteran's 
assertions are not deemed credible. See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that the 
Board has the discretion to make credibility determinations 
and weigh the evidence submitted, including lay evidence). 
The veteran did not complain of bilateral hearing loss during 
service, as the service medical records are devoid for any 
indication of complaint, treatment, or diagnosis of bilateral 
hearing loss. In addition, the first complaint of bilateral 
hearing loss is shown in the veteran's claim for service 
connection, which is approximately 32 years after the 
veteran's discharge from service. Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

As the veteran is not shown to meet the criteria for a 
bilateral hearing loss disability for VA purposes, the claim 
for service connection for bilateral hearing loss must be 
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Tinnitus

The veteran claims that he has tinnitus that is due to 
acoustic trauma while in service. The veteran's Form DD-214 
shows that he received an expert badge for M-16 training. His 
military occupational specialty (MOS) was Telephone and 
Switchboard Operator. His February 1972 separation Report of 
Examination report does not indicate that he had complaints 
or a diagnosis of tinnitus. As stated previously, although 
the veteran asserts that he has tinnitus that is related to 
his service and the veteran is competent to testify as to his 
symptoms (see Falzone, 8 Vet. App. at 403), the veteran's 
assertions are not deemed credible. See Jandreau, 492 F. 3d 
1372 (Fed. Cir. 2007). 

The veteran did not complain of tinnitus during service and 
the first complaint of tinnitus is shown in the veteran's 
claim for service connection, which is approximately 32 years 
after the veteran's discharge from service. Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service can be considered as 
evidence against the claim. Maxson, 230 F.3d at 1333.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied. In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


